DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,172,322. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 11,172,322 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of the U.S. Patent No. 11,172,322:

Pending Application 17/519,390
U.S. Patent No. 11,172,322
1. A method of wireless service delivery; determining a position of a first device requesting the wireless service; delivering a wireless service defined by a first tier/quality to the first device if the position is determined to fall within a first region of space; and delivering a wireless service defined by a second tier/quality to the first device if the position is determined not to fall within the first region of space.
1. A method of wireless service delivery comprising: determining a position of a first device requesting the wireless service; delivering a wireless service, from a second device, defined by a first tier/quality to the first device if the position is determined to fall within a first region of space; delivering, from a second device, a wireless service defined by a second tier/quality to the first device if the position is determined not to fall within the first region of space; and powering the first device from a first radio frequency (RF) signal carrying the wireless service, wherein said second device is adapted to determine a position of the first device by comparing the first RF signal to a second RF signal transmitted by the first device in response to the first RF signal.


The claims of the instant application encompass the same subject matter except the instant of word variations as shown above. Therefore, the instant application claim is anticipated by the claims of U.S. Patent No. 11,172,322.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 15, 20-23, and 31, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Loon et al. (US Publication No. 20170188189).

As to claims 1 and 20, Van Loon teaches a method of wireless service delivery (fig. 1, and pp0001, requesting services at a mobile network); determining a position of a first device requesting the wireless service (fig. 1, fig. 2, pp0001, receiving location regarding the UE); delivering a wireless service defined by a first tier/quality to the first device if the position is determined to fall within a first region of space (fig. 1, pp0001,  pp0107, and pp0109, for data transfer, adjust the bandwidth to a high Quality of Service (QoS) level for use inside the Home Zone); and delivering a wireless service defined by a second tier/quality to the first device if the position is determined not to fall within the first region of space (fig. 1, pp0001,  pp0107, and pp0109, for data transfer, a reduced QoS level in case the UE is outside the Home Zone).  
As to claims 2 and 21, Van Loon teaches wherein said first tier/quality of service provides a faster access than the second class/quality of service (fig. 1, pp0001, pp0107, and pp0026, increased bandwidth).  
As to claims 3 and 22, Van Loon teaches wherein said second tier/quality of service is defined by no wireless access (fig. 1, and pp0141, the owner of the UE 10, is able to determine whether certain services are available to him or not, based on whether the UE 10 is located in its Home Zone or outside its Home Zone).  
As to claims 4 and 23, Van Loon teaches further comprising: storing a plurality of coordinates representative of a boundary of the first region of space (fig. 5, pp0052, pp0116, MPS 5 may comprise a set of geographical coordinates resembling the one or more geographical Home Zones for that UE 10).  
As to claim 5, Van Loon teaches wherein said plurality of coordinates is stored in a memory disposed in a second device providing the wireless service (fig. 5, pp0052, pp0116, MPS 5 may comprise a set of geographical coordinates resembling the one or more geographical Home Zones for that UE 10).  
As to claims 15 and 31, Van Loon teaches further comprising: charging the first device from an RF signal carrying the wireless service (pp0007, to apply different services like differentiated charging, mobility restriction, etc. and fig. 1 #48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9 and 24-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US Publication No. 20170188189) in view of Touchton et al. (US Patent No. 6271757).

As to claims 6 and 24, Van Loon teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach further comprising: identifying the plurality of coordinates by a localization device that is physically distinct from the second device.  
In an analogous field of endeavor, Touchton teaches further comprising: identifying the plurality of coordinates by a localization device that is physically distinct from the second device (fig. 1, #29, portable programming transceiver for determining the coordinates defining the boundary of an area, and transmitting the coordinates to a control station, and col. 3 lines 40-45). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon with the teachings of Touchton to achieve the goal of efficiently and dynamically defining a confinement area without requiring difficult installation of antenna systems to define the area (Touchton, col. 1, lines 42-54).
 As to claims 7 and 25, Van Loon teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the position of the first device is determined by the localization device. 
 In an analogous field of endeavor, Touchton teaches wherein the position of the first device is determined by the localization device (fig. 1 and col. 5, lines 15-19, transceiver 14 or 29, can be used to receive GPS signal). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon with the teachings of Touchton to achieve the goal of efficiently and dynamically defining a confinement area without requiring difficult installation of antenna systems to define the area (Touchton, col. 1, lines 42-54).
As to claims 8 and 26, Van Loon teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach further comprising: identifying the plurality of coordinates during a setup phase by moving the localization device along a perimeter of the first region of space.  
In an analogous field of endeavor, Touchton teaches further comprising: identifying the plurality of coordinates during a setup phase by moving the localization device along a perimeter of the first region of space (fig. 1, #29, portable programming transceiver is moved along the perimeter of the confinement area to define the boundary and continually transmits additional coordinates to the control station, and col. 3 lines 40-45).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon with the teachings of Touchton to achieve the goal of efficiently and dynamically defining a confinement area without requiring difficult installation of antenna systems to define the area (Touchton, col. 1, lines 42-54).
As to claims 9 and 27, Van Loon teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein said second device comprises a controller adapted to increase a frequency of a first RF signal the second device transmits to the localization device. 
In an analogous field of endeavor, Touchton teaches wherein said second device comprises a controller adapted to increase a frequency of a first RF signal the second device transmits to the localization device (col. 6, lines 53-64, the collar transceiver 14 receives a transmission rate adjust enable signal at step 48 from the remotely located control station 18 increasing the rate of relay to ensure accuracy of the animal 10 location determination and col. 5, lines 15-19, transceiver 14 or 29). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon with the teachings of Touchton to achieve the goal of efficiently and dynamically defining a confinement area without requiring difficult installation of antenna systems to define the area for locating purpose (Touchton, col. 1, lines 42-54).

Claim 10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US Publication No. 20170188189) in view of Touchton et al. (US Patent No. 6271757) and further in view of Lim (US Patent No. 6819706).

As to claims 10 and 28, Van Loon teaches the limitations of the independent claims as discussed above. However Van Loon and Touchton fails to explicitly teach wherein said localization device comprises:  12Attorney Docket No.: 066803-524235 (000210US)a mixer adapted to downconvert the frequency of the received first RF signal; a bandpass filter adapted to filter out components of the downconverted RF signal that fall outside a predefined frequency band; an amplifier adapted to amplify the filtered RF signal; and an antenna adapted to transmit the amplified RF signal.  
In an analogous field of endeavor, Lim teaches wherein said localization device comprises:  12Attorney Docket No.: 066803-524235 (000210US)a mixer adapted to downconvert the frequency of the received first RF signal (fig. 5, #60, down-converter, and col. 8, lines 26-65); a bandpass filter adapted to filter out components of the downconverted RF signal that fall outside a predefined frequency band (fig. 5, #80, BPF, and col. 8, lines 26-65); an amplifier adapted to amplify the filtered RF signal (fig. 5, #100, VCA, and col. 8, lines 26-65); and an antenna adapted to transmit the amplified RF signal (fig. 5, #10, antenna, and col. 8, lines 26-65). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon and Touchton with the teachings of Lim to achieve the goal of efficiently avoiding performance deterioration of the whole channels, which is caused due to the disappearance of the frequency assignment signal having a relatively low power difference by the frequency assignment having the high power difference, can be completely prevented (Lim, col. 9 lines 62-67).
Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US Publication No. 20170188189) in view of Okamura et al. (US Publication No. 20030114169).

As to claim 13, Van Loon teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach further comprising: transmitting an RF signal from the second device; positioning a reflector in a path of the transmitted RF signal thereby causing a reflected RF signal to reach the first device; transmitting information from the first device to the second device about an amount of power in the reflected RF signal received by the first device; and determining the position of the first device relative to the second device at the second device from the received power information.
 In an analogous field of endeavor, Okamura teaches further comprising: transmitting an RF signal from the second device (fig. 1, fig. 9, detection signal, and fig. 3); positioning a reflector in a path of the transmitted RF signal thereby causing a reflected RF signal to reach the first device (fig. 9, obstacle between the base station and the mobile station, for example, reflection points, and pp0087, pp0088); transmitting information from the first device to the second device about an amount of power in the reflected RF signal received by the first device (fig. 9, pp0087, pp0088, power of received signal); and determining the position of the first device relative to the second device at the second device from the received power information (fig. 9, pp0087, pp0090, the position of the mobile station is determined). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon with the teachings of Okamura to achieve the goal of efficiently and accurately detecting the position of a mobile station, capable of further localizing the position of the station within a cell of a radio base station (Okamura, pp0005).

Claim 14 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US Publication No. 20170188189) in view of Kim et al. (US Publication No. 20140256352).

As to claim 14, Van Loon teaches the limitations of the independent claims as discussed above. Van Loon further teaches the concept of determining the UE location based on UL-TOA (pp0056, pp0057). However, fails to explicitly teach further comprising: transmitting a first RF signal from the second device to the first device, said RF signal comprising a first time stamp; receiving the first RF signal at the first device; recovering the first time stamp at the first device; recording a time at which the first RF signal is received by the first device, said recorded time corresponding to a second time stamp; and determining a position of the first device relative to the second device from the first and second time stamps.
  In an analogous field of endeavor, Kim teaches comprising: transmitting a first RF signal from the second device to the first device (pp0003, transmit signal from a transmitter to a receiver), said RF signal comprising a first time stamp (pp0003, transmits a signal conveys a timestamp which issued by the transmitter); receiving the first RF signal at the first device (pp0003, signal reception time); recovering the first time stamp at the first device (pp0003, transmits a signal conveys a timestamp which issued by the transmitter); recording a time at which the first RF signal is received by the first device, said recorded time corresponding to a second time stamp (pp0003, signal reception time at the receiver); and determining a position of the first device relative to the second device from the first and second time stamps (pp0003, position measurement using TOA, the receiver by comparing a signal reception time with a signal transmission time recorded on the timestamp). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon with the teachings of Kim to achieve the goal of efficiently and accurately measuring the position of a user terminal in a communication system (Kim, pp0010).
As to claim 18, Van Loon teaches the limitations of the independent claims as discussed above. Van Loon further teaches the concept of determining the UE location based on E-OTD (pp0056, pp0057). However, fails to explicitly teach further comprising: transmitting a time-encoded acoustic signal from the second deice to the first device; recovering the encoded time at the first device; comparing a time at which the acoustic signal is received by the first device to the encoded time to determine a time difference; and determining a position of the first device relative to the second device from the time difference.  
In an analogous field of endeavor, Kim teaches teach further comprising: transmitting a time-encoded acoustic signal from the second deice to the first device (pp0003, transmits an electromagnetic waves which conveys a timestamp which issued by the transmitter to a receiver); recovering the encoded time at the first device; comparing a time at which the acoustic signal is received by the first device to the encoded time to determine a time difference (pp0003, position measurement, the receiver by comparing a signal reception time with a signal transmission time recorded on the timestamp); and determining a position of the first device relative to the second device from the time difference (pp0003, position measurement, the receiver by comparing a signal reception time with a signal transmission time recorded on the timestamp). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon with the teachings of Kim to achieve the goal of efficiently and accurately measuring the position of a user terminal in a communication system (Kim, pp0010).

Claim 16, 19, 32, and 34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US Publication No. 20170188189) in view of Boysel et al. (US Publication No. 20190064364).

As to claims 16 and 32, Van Loon teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach further comprising: forming a synthetic aperture radar to deliver an RF signal to the first device.  
In an analogous field of endeavor, Boysel teaches further comprising: forming a synthetic aperture radar to deliver an RF signal to the first device (fig. 5, and pp0065, sensor array is a Synthetic Aperture Radar (SAR)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon with the teachings of Boysel to achieve the goal of efficiently and reliably providing a device for providing improved spatial resolution (Boysel, pp0065).
As to claims 19 and 34, Van Loon teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein said second device is a phased array.  
In an analogous field of endeavor, Boysel teaches wherein said second device is a phased array (fig. 5, and pp0065, SAR based on a phased array radar). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon with the teachings of Boysel to achieve the goal of efficiently and reliably providing a device for providing improved spatial resolution (Boysel, pp0065).

Claim 17 and 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US Publication No. 20170188189) in view of Loesch et al. (US Publication No. 20170307744) and further in view of Donovan (US Publication No. 20190146071).

As to claims 17 and 33, Van Loon teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach further comprising: sending a plurality of electromagnetic pulses scanning along a plurality of azimuth and elevations, said plurality of pulses oriented toward the first device; and providing a 3-D mapping of the position of the first device from a time of flight of pulses reflected by the first device.
In an analogous field of endeavor, Loesch teaches further comprising: sending a plurality of electromagnetic pulses scanning along a plurality of azimuth and elevations, said plurality of pulses oriented toward the first device (fig. 1, pp0005, pp0006, pp0015, MIMO radar device emitting electromagnetic signals for the determination or scan of elevation and azimuth angles). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon with the teachings of Loesch to achieve the goal of efficiently and accurately calculating the distance and position of an object in communication system (Loesch, pp0004). However, they failed to explicitly teach providing a 3-D mapping of the position of the first device from a time of flight of pulses reflected by the first device.
In an analogous field of endeavor, Donovan teaches providing a 3-D mapping of the position of the first device from a time of flight of pulses reflected by the first device (fig. 1, fig. 3, pp0034, 3d map of the scene). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Van Loon and Loesch with the teachings of Donovan to achieve the goal of efficiently and accurately detecting the position and/or distance of an object to avoid collision in a timely manner (Donovan, pp0002).
Allowable Subject Matter
Claims 11, 12, 29 and 30, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645